DECISION
At the Annual Fono of 1936 the Eastern District, through its spokesman, a descendant of Tuiasosopo Sarnia, laid great stress upon the demand that the High Court in the decision of matai name cases should limit its inquiry to the sole question of which of the candidates has the best hereditary right to the name.
*542The proponent of the name Sarnia in this case is a grandson of a former holder of the name — the objector is a son of the last holder of the name.
According to the demand of the Eastern District, what else can the Court consider ?
Certainly the son of the last holder of the name has a greater right than the grandson of a former holder. There can be no dispute on this question.
If the Court could consider the questions raised as to pule; the fitness of a candidate to hold the office of matai; whether or not he is the choice of a majority of the family, or the other chiefs of his village, the decision in this case might be different, but as the Eastern District desires that hereditary right alone shall be considered, the Court has no alternative but to award the matai name Sarnia to Foleni.
The Court costs amounting to $25.00 shall be paid by Faateleupu.
SO ORDERED.
HIGH COURT OF AMERICAN SAMOA
Civil Jurisdiction, Trial Division
No. 1-1935
[REMOVAL OF MATAI-NAME “MAGAEA” FROM TAP ASA]
January 29,1937
We, the undersigned are members of the “Magaea Family” at Amouli, hereby respectfully request the Honorable High Court of American Samoa for withdrawal of the foregoing Case for the reason that this matter has been settled amongst ourselves amicably.
*543The present holder of the name is to keep the same.
s/Suaese Utu
s/Magaea
s/Afaga
s/Sinanene
The subscribers to this document appeared before me this 29th day of January, 1937, and severally acknowledged that they signed the same as their own act and deed.
s/H. P. Wood
Chief Justice of American Samoa